Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  September 23, 2015                                                                    Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152269(72)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  JANIS R. MILLS, on behalf of herself                                                  Richard H. Bernstein,
                                                                                                        Justices
  and others similarly situated,
                 Plaintiffs-Appellants,
                                                             SC: 152269
  v                                                          COA: 319282
                                                             Macomb CC: 2011-005486-CD
  ST. JOHN HEALTH,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before October 23, 2015.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 23, 2015